Order entered February 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00458-CR

                                LONZELL HUNTER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-76537-P

                                             ORDER
       Before the Court is the State’s February 13, 2019 motion for access to sealed records. In

the motion, the State notes that appellant’s argument on appeal addresses, in part, motions and

exhibits that were filed under seal. The State requests access to those sealed clerk’s records via

the attorney portal.

       Records that are sealed are not technologically available via the attorney portal. Thus, we

are unable to grant the State the exact relief requested. Nevertheless, we GRANT the State’s

motion to the extent that the State’s attorney of record may obtain, upon presentation of proper

identification in person to the Clerk of the Court, a copy of the sealed record.

                                                       /s/    LANA MYERS
                                                              JUSTICE